Carpenter, J.
The defendant, being a married woman, contracted with H. W. Smith & Co., whose claim the plaintiff holds by assignment, that they should furnish her son, a married man and living with his family apart from his mother, with groceries, upon her promise to pay for them. She had at that time no property, but afterwards, by the death, of her husband, became entitled to a part of his estate. The groceries were furnished upon her credit, and, not having been paid for, this suit was brought. The court below rendered judgment for the defendant and the plaintiff appealed.
The real question is, whether the facts bring the case within the statute of 1872, the cause of action, if any, having arisen in 1875 and 1876. That statute as found in the *480revision of 1875, p. 417, see. 9, provides that an action maybe sustained .against a married woman upon any contract made with her upon her personal credit, for the benefit of herself, her family, or her separate or joint estate.
This contract clearly was not for the benefit of the defendant. It was simply her promise to pay for groceries furnished her son and his famity. The supply of their necessities was in no proper sense a benefit to her within the meaning of the statute.
Was the contract for the benefit of her family? This is a question of fact. It is not found in terms that it was; and we can not say as matter of law that her son’s family living by themselves was her family. The facts found would lead to a different conclusion. The word “family” is to be taken in its ordinary and popular sense. In a broad sense it may include all of a woman’s children, whether living with her or not, and even other relatives ; but in a more limited sense, and in that which we think was intended by the statute, it includes only those who are living together as one household. Cheshire v. Burlington, 31 Conn., 326.
The contract clearly could not have been for the benefit of her estate, as she had none at the time. While a contract might be made by a married woman for the benefit of estate about to be acquired, yet clearly the contract had no reference to her estate of any kind.
There.is no error in the judgment appealed from.
In this opinion the other judges concurred.